                   Case 2:19-mj-00386-MLP Document 15 Filed 09/09/19 Page 1 of 1


                                   UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
                                              OFFICE OF THE CLERK
                                                       Seattle
                                             700 Stewart St., Suite 2310
                                                 Seattle, WA 98101
                                                  (206) 370-8400

 WILLIAM M. MCCOOL                                                                            LORI LANDIS
District Court Executive                                                                    Chief Deputy Clerk
     Clerk of Court




                                              September 9, 2019


       CLERK, US DISTRICT COURT
       Wilkie D. Ferguson, Jr.
       United States Courthouse
       400 North Miami Avenue, Room 8
       Miami, FL 33128

       Re: Eric Lin
       Your No: 19-MJ-03305-Louis
       Our No: MJ19-386

       Dear Clerk,

       Pursuant to the order transferring the above captioned case to your court per RULE 5(c)(3)(D),
       dated 09/09/2019, please download the documents maintained electronically by the District
       Court through PACER for the Western District of Washington at
       https://ecf.wawd.uscourts.gov/.


       Please acknowledge receipt of this letter.


       Sincerely,


       WILLIAM M. MCCOOL, District Court Executive


       By Emily Nero,
       Deputy Clerk
